NOT FOR PUBLICATION                        FILED
                                                                         OCT 21 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CESAR AUGUSTO CAIXON RAXTUN,                     No.   20-71226

                Petitioner,                      Agency No. A205-322-026

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Cesar Augusto Caixon Raxtun, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to terminate and dismissing his appeal from an immigration judge’s

decision denying his application for withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the agency’s denial of a motion to

terminate. Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The BIA did not abuse its discretion in denying Caixon Raxtun’s motion to

terminate where his contention that the immigration court lacked jurisdiction over

his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th

Cir. 2020) (“the lack of time, date, and place in the NTA sent to [petitioner] did not

deprive the immigration court of jurisdiction over her case”).

      Substantial evidence supports the agency’s determination that Caixon

Raxtun failed to establish that the harm he experienced or fears in Guatemala was

or would be on account of a protected ground, including political opinion or

membership in a particular social group. See INS v. Elias-Zacarias, 502 U.S. 478,

483 (1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); Sagaydak v. Gonzales, 405 F.3d 1035, 1042 (9th Cir. 2005) (to

establish a nexus to a political opinion ground, petitioner must show “(1) that [he]

had either an affirmative or imputed political opinion, and (2) that [he was]

targeted on account of that opinion.”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus


                                          2                                     20-71226
to a protected ground”). Thus, Caixon Raxtun’s withholding of removal claim

fails.

         Substantial evidence supports the agency’s denial of CAT relief because

Caixon Raxtun failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         The temporary stay of removal remains in place until issuance of the

mandate.

         PETITION FOR REVIEW DENIED.




                                           3                                    20-71226